Exhibit 10.42

Execution Copy

 

 

 

GUARANTEE AGREEMENT

made by

NEW MEDIA HOLDINGS I LLC

and each of the other Guarantors party hereto,

in favor of

CITIZENS BANK OF PENNSYLVANIA,

as Administrative Agent

Dated as of June 4, 2014

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

     Page   SECTION 1   

DEFINED TERMS

     2   

1.1 Definitions

     2   

1.2 Other Definitional Provisions

     2    SECTION 2   

GUARANTEE

     3   

2.1 Guarantee

     3   

2.2 Right of Contribution

     4   

2.3 Subrogation

     4   

2.4 Amendments, etc. with respect to the Guaranteed Obligations

     5   

2.5 Guarantee Absolute and Unconditional

     5   

2.6 Reinstatement

     6   

2.7 Payments

     6   

2.8 Application of Proceeds

     6    SECTION 3   

MISCELLANEOUS

     7   

3.1 Amendments in Writing

     7   

3.2 Notices

     7   

3.3 No Waiver by Course of Conduct; Cumulative Remedies

     7   

3.4 Enforcement Expenses; Indemnification

     7   

3.5 Successors and Assigns

     8   

3.6 Set-Off

     8   

3.7 Counterparts

     8   

3.8 Severability

     8   

3.9 Section Headings

     9   

3.10 Integration

     9   

3.11 GOVERNING LAW

     9   

3.12 Submission To Jurisdiction; Waivers

     9   

3.13 Acknowledgments

     10   

3.14 Additional Guarantors

     10   

3.15 Termination or Release

     10   

3.16 WAIVER OF JURY TRIAL

     11   



--------------------------------------------------------------------------------

GUARANTEE AGREEMENT, dated as of June 4, 2014, made by NEW MEDIA HOLDINGS I LLC,
a Delaware limited liability company (“Holdings”), and each of the other
guarantors listed on the signature pages hereof or Persons that may become a
party hereto as provided in Section 3.14 (together with Holdings, the
“Guarantors”), in favor of CITIZENS BANK OF PENNSYLVANIA, as Administrative
Agent (in such capacity, the “Administrative Agent”) for the benefit of the
Secured Parties (as defined in the Credit Agreement referred to below), under
that certain Credit Agreement, dated as of the date hereof (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Holdings, New Media Holdings II LLC, a Delaware limited
liability company (the “Borrower”), the banks and other financial institutions
from time to time parties to the Credit Agreement as Lenders (the “Lenders”) and
the Administrative Agent.

W I T N E S S E T H:

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrower upon the terms and subject to the
conditions set forth therein;

WHEREAS, the Borrower is a member of an affiliated group of companies that
includes the Guarantors;

WHEREAS, the Borrower and the Guarantors will derive substantial direct and
indirect benefit from the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Guarantors shall have executed and delivered this Agreement to the
Administrative Agent for the benefit of the Secured Parties.

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Borrower
thereunder, the Guarantors hereby agree with the Administrative Agent, for the
benefit of the Secured Parties, as follows:



--------------------------------------------------------------------------------

SECTION 1

DEFINED TERMS

1.1 Definitions. (a) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.

(b) The following terms shall have the following meanings:

“Administrative Agent”: as defined in the preamble to this Agreement.

“Agreement”: this Guarantee Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Bankruptcy Code”: Title 11 of the United States Code, entitled “Bankruptcy,” as
now and hereafter in effect, or any successor statute.

“Borrower”: as defined in the preamble to this Agreement.

“Credit Agreement”: as defined in the preamble to this Agreement.

“Fraudulent Transfer Laws”: §548 of the Bankruptcy Code, 11 U.S.C. §548, or any
applicable provisions of comparable state, provincial or territorial law.

“Guarantee”: the guarantee of each Guarantor set forth in Section 2.

“Guaranteed Obligations”: with respect to any Guarantor, the Obligations except
for any Excluded Swap Obligations of such Guarantor.

“Guarantors”: as defined in the preamble to this Agreement.

“Holdings”: as defined in the preamble to this Agreement.

“Lenders”: as defined in the preamble to this Agreement.

“Securities Act”: the Securities Act of 1933, as amended.

1.2 Other Definitional Provisions. (a) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.

(b) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(c) As used herein, references to agreements or other Contractual Obligations
shall, unless otherwise specified, be deemed to refer to such agreements or
Contractual Obligations as amended, restated, supplemented or otherwise modified
from time to time.

 

2



--------------------------------------------------------------------------------

(d) A reference to a statute includes all regulations made pursuant to such
statute and, unless otherwise specified, the provisions of any statute or
regulation which amends, revises, restates, supplements or supersedes any such
statute or any such regulation.

SECTION 2

GUARANTEE

2.1 Guarantee. (a) The Guarantors hereby, jointly and severally, unconditionally
and irrevocably, guarantee to the Administrative Agent, for the ratable benefit
of the Secured Parties and their respective successors and permitted assigns,
the prompt and complete payment in full (including of amounts that would become
due but for the operation of the automatic stay under Section 362(a) of the
Bankruptcy Code) and performance by the Borrower when due, giving effect to any
grace or cure periods (whether at stated maturity, by acceleration or otherwise)
of the Guaranteed Obligations.

(b) Each Guarantor further agrees that its guarantee constitutes a guarantee of
payment when due and not of collection.

(c) Each Guarantor agrees that the Guaranteed Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee of such Guarantor contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Secured
Party hereunder.

(d) Subject to Section 3.15 hereof, the guarantee contained in this Section 2
shall remain in full force and effect until all Guaranteed Obligations are
irrevocably satisfied in full and all Commitments have been irrevocably
terminated, notwithstanding that, from time to time during the term of the
Credit Agreement, no Obligations may be outstanding.

(e) No payment made by the Borrower, the Guarantors, any other guarantor or any
other Person or received or collected by the Administrative Agent or any Secured
Party from the Borrower, the Guarantors, any other guarantor or any other Person
by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of the Guarantors under this Section 2 which
shall, notwithstanding any such payment (other than any payment made by the
Borrower or the Guarantors in respect of the Guaranteed Obligations or any
payment received or collected from the Borrower or the Guarantors in respect of
the Guaranteed Obligations), remain liable for the Guaranteed Obligations up to
the maximum liability of the Guarantors hereunder until all Guaranteed
Obligations are irrevocably satisfied in full and all Commitments have been
irrevocably terminated, notwithstanding that, from time to time during the term
of the Credit Agreement, no Obligations may be outstanding.

(f) Any term or provision of this Agreement or any other Loan Document to the
contrary notwithstanding, the maximum aggregate amount of the Guaranteed
Obligations for which any Guarantor shall be liable shall not exceed the maximum
amount for which such Guarantor may be liable without rendering this Agreement
or any other Loan Document, as it

 

3



--------------------------------------------------------------------------------

relates to such Guarantor, subject to avoidance under Fraudulent Transfer Laws,
in each case after giving effect (a) to all other liabilities of such Guarantor,
contingent or otherwise, that are relevant under such Fraudulent Transfer Laws
(specifically excluding, however, any liabilities of such Guarantor in respect
of intercompany Indebtedness to the Borrower to the extent that such
Indebtedness would be discharged in an amount equal to the amount paid by such
Guarantor hereunder) and (b) to the value as assets of such Guarantor (as
determined under the applicable provisions of such Fraudulent Transfer Laws) of
any rights to subrogation, contribution, reimbursement, indemnity or similar
rights held by such Guarantor pursuant to (i) applicable Requirements of Law
(ii) Section 2.2 of this Guarantee or (iii) any other Contractual Obligations
providing for an equitable allocation among such Guarantor and other
Subsidiaries or Affiliates of the Borrower of obligations arising under this
Agreement or other guaranties of the Guaranteed Obligations by such parties.

(g) Consistent with Section 1.4 of the Credit Agreement, in no event shall the
Guaranteed Obligations of any Guarantor include any Excluded Swap Obligations.

2.2 Right of Contribution. (a) Each Guarantor agrees that to the extent that any
Guarantor shall have paid more than its proportionate share of any payment made
hereunder, such Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment.

(b) Each Guarantor’s right of contribution under this Section 2.2 shall be
subject to the terms and conditions of Section 2.3. The provisions of this
Section 2.2 shall in no respect limit the obligations and liabilities of any
Guarantor to the Administrative Agent and the Secured Parties, and each
Guarantor shall remain liable to the Administrative Agent and the Secured
Parties for the full amount guaranteed by such Guarantor hereunder.

2.3 Subrogation. Notwithstanding any payment made by the Borrower or any of the
Guarantors hereunder or any set-off or application of funds of the Borrower or
any of the Guarantors by the Administrative Agent or any Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent or any Secured Party against the Borrower or the Guarantors
or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Secured Party for the payment of the Guaranteed
Obligations, nor shall any Guarantor seek or be entitled to seek any
contribution or reimbursement from any other Guarantor in respect of payments
made by the Borrower or such Guarantor hereunder, until all Guaranteed
Obligations are irrevocably satisfied in full and all Commitments have been
irrevocably terminated, notwithstanding that, from time to time during the term
of the Credit Agreement, no Obligations may be outstanding. If any amount shall
be paid to any Guarantor on account of such subrogation rights at any time when
all of the Guaranteed Obligations shall not have been fully and finally paid in
cash, such amount shall be held by such Guarantor in trust for the
Administrative Agent for the benefit of the Secured Parties, segregated from
other funds of such Guarantor, and shall, forthwith upon receipt by such
Guarantor, be turned over to the Administrative Agent by such Guarantor (duly
indorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Guaranteed Obligations, whether matured or unmatured, in
accordance with Section 2.8.

 

 

4



--------------------------------------------------------------------------------

2.4 Amendments, etc. with respect to the Guaranteed Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against the Borrower or any Guarantor and without notice to or further
assent by the Borrower or any Guarantor, any demand for payment of any of the
Guaranteed Obligations made by the Administrative Agent or any Secured Party may
be rescinded by the Administrative Agent or such Secured Party and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Administrative
Agent or any Secured Party (with the consent of the Borrower and such of the
Guarantors as shall be required thereunder), and the Credit Agreement and the
other Loan Documents and any other documents executed and delivered in
connection therewith may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, a
supermajority of Lenders or all Lenders, as the case may be) may (with the
consent of the Borrower and such of the Guarantors as shall be required
thereunder) deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Administrative Agent or any
Secured Party for the payment of the Guaranteed Obligations may (with the
consent of the Borrower and such of the Guarantors as shall be required
thereunder) be sold, exchanged, waived, surrendered or released. Neither the
Administrative Agent nor any Secured Party shall, except to the extent set forth
in, and for the benefit of the parties to, the agreements and instruments
governing such Lien or guarantee, have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Guaranteed
Obligations or for the guarantees contained in this Section 2 or any property
subject thereto.

2.5 Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Guaranteed
Obligations and notice of or proof of reliance by the Administrative Agent or
any Secured Party upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Guaranteed Obligations, and
any of them, shall conclusively be deemed to have been created, contracted or
incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Borrower and
any of the Guarantors, on the one hand, and the Administrative Agent and the
Secured Parties, on the other hand, likewise shall be conclusively presumed to
have been had or consummated in reliance upon the guarantee contained in this
Section 2. Each Guarantor waives diligence, presentment, protest and demand for
payment and notice of default or nonpayment to or upon the Borrower or any of
the Guarantors with respect to the Guaranteed Obligations. Each Guarantor
understands and agrees that the guarantee of each Guarantor contained in this
Section 2 shall be construed as a continuing, absolute, irrevocable and
unconditional guarantee of payment (and not collectability) without regard to,
and shall not be discharged or impaired or otherwise affected by, (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Guaranteed Obligations or any collateral security therefor or
guarantee or right of offset with respect thereto at any time or from time to
time held by the Administrative Agent or any Secured Party, (b) any defense,
set-off or counterclaim (other than a defense of payment or performance) which
may at any time be available to or be asserted by the Borrower or any other
Person against the Administrative Agent or any Secured Party, or (c) any other
circumstance whatsoever (with or without notice to or knowledge of the Borrower
or any Guarantor) which constitutes, or might

 

5



--------------------------------------------------------------------------------

be construed to constitute, an equitable or legal discharge of the Borrower for
the Guaranteed Obligations, or of any Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. Each Guarantor agrees
that the obligations of each Guarantor hereunder are independent of the
obligations of the Borrower and the obligations of any other Guarantor, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against the Borrower or any such other
Guarantor and whether or not the Borrower or such other Guarantor is joined in
any such action or actions. When making any demand hereunder or otherwise
pursuing its rights and remedies hereunder against any Guarantor, the
Administrative Agent or any Secured Party may, but shall be under no obligation
to, make a similar demand on or otherwise pursue such rights and remedies as it
may have against the Borrower, any Guarantor or any other Person or against any
collateral security or guarantee for the Guaranteed Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent or any
Secured Party to make any such demand, to pursue such other rights or remedies
or to collect any payments from the Borrower, any Guarantor or any other Person
or to realize upon any such collateral security or guarantee or to exercise any
such right of offset, or any release of the Borrower, any Guarantor or any other
Person or any such collateral security, guarantee or right of offset, shall not
relieve any Guarantor of any obligation or liability under this Section 2, and
shall not impair or affect the rights and remedies, whether express, implied or
available as a matter of law, of the Administrative Agent or any Secured Party
against any Guarantor. For the purposes hereof “demand” shall include the
commencement and continuance of any legal proceedings.

2.6 Reinstatement. The guarantee contained in this Section 2 shall continue to
be effective, or be reinstated, as the case may be, if at any time payment, or
any part thereof, of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Secured
Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Guarantor or upon or as a result of the
appointment of a receiver, intervener or conservator of, or trustee or similar
officer for, the Borrower, any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

2.7 Payments. Each Guarantor hereby guarantees that payments by it hereunder
will be paid to the Administrative Agent without set-off or counterclaim subject
to the terms hereof at the address of the Administrative Agent set forth in
Section 9.2 of the Credit Agreement.

2.8 Application of Proceeds. At such intervals as may be agreed upon by the
Borrower, the Guarantors and the Administrative Agent, or, if an Event of
Default shall have occurred and be continuing, at any time at the Administrative
Agent’s election, the Administrative Agent shall apply all or any part of
proceeds of the guarantee set forth in this Section 2 in payment of the
Obligations in accordance with Section 7.2 of the Credit Agreement.

 

6



--------------------------------------------------------------------------------

SECTION 3

MISCELLANEOUS

3.1 Amendments in Writing. None of the terms or provisions of this Agreement may
be waived, amended, supplemented or otherwise modified except in accordance with
Section 9.1 of the Credit Agreement.

3.2 Notices. All notices, requests and demands to or upon the Administrative
Agent, the Borrower or the Guarantors hereunder shall be effected in the manner
provided for in Section 9.2 of the Credit Agreement.

3.3 No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Secured Party shall by any act (except by a written
instrument pursuant to Section 3.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Secured Party, any
right, power or privilege hereunder shall operate as a waiver thereof. No single
or partial exercise of any right, power or privilege hereunder shall preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege. A waiver by the Administrative Agent or any Secured Party of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which the Administrative Agent or such Secured Party would
otherwise have on any future occasion. The rights and remedies herein provided
are cumulative, may be exercised singly or concurrently and are not exclusive of
any other rights or remedies provided by applicable law.

3.4 Enforcement Expenses; Indemnification. (a) Each Guarantor agrees to pay, or
reimburse each Secured Party and the Administrative Agent for, all their actual
out-of-pocket costs and expenses incurred in collecting against such Guarantor
under the guarantee contained in Section 2 or otherwise enforcing or preserving
any rights under this Agreement and the other Loan Documents to which such
Guarantor is a party, including, without limitation, the reasonable and
documented fees and disbursements of a single law firm as counsel to the
Lenders, the Issuing Bank and the Administrative Agent taken as a whole and one
local counsel to the Lenders, the Issuing Bank and the Administrative Agent
taken as a whole in any relevant material jurisdiction and, if a conflict exists
among such Persons, one additional primary counsel and, if necessary or
advisable, one local counsel in each relevant jurisdiction.

(b) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable in connection with any of
the transactions contemplated by this Agreement.

(c) Each Guarantor agrees to pay, and to save the Administrative Agent and the
Secured Parties harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Borrower would be required to do so pursuant to Section 9.5 of the Credit
Agreement.

 

7



--------------------------------------------------------------------------------

(d) The agreements in this Section shall survive repayment of the Obligations
and all other amounts payable under the Credit Agreement and the other Loan
Documents.

3.5 Successors and Assigns. This Agreement shall be binding upon the successors
and permitted assigns of each Guarantor and shall inure to the benefit of the
Administrative Agent and the Secured Parties and their successors and permitted
assigns; provided that none of the Guarantors may assign, transfer or delegate
any of its rights or obligations under this Agreement without the prior written
consent of the Administrative Agent.

3.6 Set-Off. Each Guarantor hereby irrevocably authorizes the Administrative
Agent and each Secured Party at any time and from time to time while an Event of
Default pursuant to Section 7.1 of the Credit Agreement shall have occurred and
be continuing, without notice to the Borrower or such Guarantor, any such notice
being expressly waived by such Guarantor, to set-off and appropriate and apply
any and all deposits (general or special, time or demand, provisional or final),
in any currency, and any other credits, indebtedness or claims, in any currency,
in each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by the Administrative Agent or such Secured
Party to or for the credit or the account of such Guarantor, or any part thereof
in such amounts as the Administrative Agent or such Secured Party may elect,
against and on account of the obligations and liabilities of the Borrower and
the Guarantors to the Administrative Agent or such Secured Party hereunder and
claims of every nature and description of the Administrative Agent or such
Secured Party against the Borrower and the Guarantors, in any currency, whether
arising hereunder, under the Credit Agreement, any other Loan Document or
otherwise, as the Administrative Agent or such Secured Party may elect, whether
or not the Administrative Agent or any Secured Party has made any demand for
payment and although such obligations, liabilities and claims may be contingent
or unmatured. The Administrative Agent and each Secured Party shall notify such
Guarantor promptly of any such set-off and the application made by the
Administrative Agent or such Secured Party of the proceeds thereof, provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Administrative Agent and each Secured
Party under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) which the
Administrative Agent or such Secured Party may have.

3.7 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof.

3.8 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

8



--------------------------------------------------------------------------------

3.9 Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

3.10 Integration. This Agreement and the other Loan Documents represent the
agreement of the Borrower, the Guarantors, the Administrative Agent and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Secured Party relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Loan
Documents.

3.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

3.12 Submission To Jurisdiction; Waivers. Each Guarantor hereby irrevocably and
unconditionally:

(a) submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive general jurisdiction of the Courts of the State of New York, the
courts of the United States of America for the Southern District of New York,
and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower or such
Guarantor at its address referred to in Section 3.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;

(d) agrees that the Administrative Agent and the Lenders retain the right to
bring proceedings against any Guarantor in the courts of any other jurisdiction
in connection with the exercise of any rights under any Security Document or the
enforcement of any judgment;

(e) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(f) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

9



--------------------------------------------------------------------------------

3.13 Acknowledgments. Each Guarantor hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents to which it is a party;

(b) neither the Administrative Agent nor any Secured Party has any fiduciary
relationship with or duty to the Borrower or any Guarantor arising out of or in
connection with this Agreement or any of the other Loan Documents, and the
relationship between the Borrower and the Guarantors, on the one hand, and the
Administrative Agent and Secured Parties, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Borrower and the Guarantors and the Secured
Parties.

3.14 Additional Guarantors. Each Affiliate of the Borrower that is required to
become a party to this Agreement pursuant to Section 5.11 of the Credit
Agreement, or that becomes a party hereto at the election of the Borrower in
accordance with Section 5.11 of the Credit Agreement, shall become a Guarantor
for all purposes of this Agreement upon execution and delivery by such Affiliate
of an assumption agreement in the form of Annex I hereto.

3.15 Termination or Release. (a) At such time as all Guaranteed Obligations are
irrevocably satisfied in full and all Commitments have been irrevocably
terminated, this Agreement and all obligations (other than those expressly
stated to survive such termination) of the Administrative Agent and the Borrower
and each Guarantor hereunder shall terminate, all without delivery of any
instrument of performance of any act by any party. Each Guarantor is hereby
authorized to file UCC amendments at such time evidencing the termination. At
the sole expense of the Borrower or any Guarantor following any such
termination, the Administrative Agent shall execute and deliver to the Borrower
or such Guarantor such documents as the Borrower or such Guarantor shall
reasonably request to evidence such termination. Any execution and delivery of
documents or instruments pursuant to this Section 3.15 shall be without recourse
to or warranty by the Administrative Agent.

(b) The Administrative Agent shall also release a Guarantor from its obligations
hereunder in accordance with Section 8.11 of the Credit Agreement. Each
Guarantor is hereby authorized to file UCC amendments at such time evidencing
the release. At the sole expense of any Guarantor following any such release and
in accordance with Section 8.11 of the Credit Agreement, the Administrative
Agent shall deliver to each Guarantor any Collateral held by the Administrative
Agent hereunder and execute and deliver to such Guarantor such documents as such
Guarantor shall reasonably request to evidence such release. Any execution and
delivery of documents or instruments pursuant to this Section 3.15 shall be
without recourse to or warranty by the Administrative Agent.

 

10



--------------------------------------------------------------------------------

(c) At any time that the respective Guarantor desires that the Administrative
Agent take any of the actions described in immediately preceding paragraph (b),
it shall, upon the reasonable request of the Administrative Agent, deliver to
the Administrative Agent an officer’s certificate certifying that the release of
the respective obligations hereunder is permitted pursuant to paragraph (a) or
(b) above. The Administrative Agent shall have no liability whatsoever to any
Secured Party as the result of any release of a Guarantor by it as permitted (or
which the Administrative Agent in good faith believes to be permitted) by this
Section 3.15.

3.16 WAIVER OF JURY TRIAL. EACH GUARANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, THE ADMINISTRATIVE AGENT AND EACH SECURED PARTY, HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

[Signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee Agreement
to be duly executed and delivered as of the date first above written.

 

NEW MEDIA HOLDINGS I LLC, a Delaware limited liability company By:   /s/ Michael
E. Reed   Name: Michael E. Reed   Title: Chief Executive Officer LOCAL MEDIA
GROUP HOLDINGS LLC LOCAL MEDIA GROUP, INC. SEACOAST NEWSPAPERS, INC. LMG
MASSACHUSETTS, INC. LMG PENNSYLVANIA MANAGEMENT, INC. THE INQUIRER AND MIRROR,
INC. LMG PENNSYLVANIA HOLDINGS, INC. LMG PENNSYLVANIA, L.P., by its general
partner, LMG Pennsylvania Management, Inc. THE MAIL TRIBUNE, INC. LMG NATIONAL
PUBLISHING, INC. THE NICKEL OF MEDFORD, INC. LMG STOCKTON, INC. By:   /s/ Kirk
A. Davis   Name: Kirk A. Davis   Title: Chief Executive Officer & President

[signatures continue on the following page]

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

COPLEY OHIO NEWSPAPERS, INC.

ENHE ACQUISITION, LLC

ENTERPRISE NEWSMEDIA HOLDING, LLC

ENTERPRISE NEWSMEDIA, LLC

ENTERPRISE PUBLISHING COMPANY, LLC

GATEHOUSE MEDIA ARKANSAS HOLDINGS, INC.

GATEHOUSE MEDIA CALIFORNIA HOLDINGS, INC.

GATEHOUSE MEDIA COLORADO HOLDINGS, INC.

GATEHOUSE MEDIA CONNECTICUT

HOLDINGS, INC.

GATEHOUSE MEDIA CORNING HOLDINGS, INC.

GATEHOUSE MEDIA DELAWARE HOLDINGS, INC.

GATEHOUSE MEDIA DIRECTORIES HOLDINGS, INC.

GATEHOUSE MEDIA FLORIDA HOLDINGS, INC.

GATEHOUSE MEDIA FREEPORT HOLDINGS, INC.

GATEHOUSE MEDIA HOLDCO, LLC

GATEHOUSE MEDIA ILLINOIS HOLDINGS II, INC.

GATEHOUSE MEDIA ILLINOIS HOLDINGS, INC.

GATEHOUSE MEDIA INTERMEDIATE HOLDCO, LLC

GATEHOUSE MEDIA IOWA HOLDINGS, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS II, INC.

GATEHOUSE MEDIA KANSAS HOLDINGS, INC.

GATEHOUSE MEDIA LANSING PRINTING, INC.

GATEHOUSE MEDIA LOUISIANA HOLDINGS, INC.

GATEHOUSE MEDIA MANAGEMENT

SERVICES, INC.

GATEHOUSE MEDIA MICHIGAN HOLDINGS II, INC.

  

GATEHOUSE MEDIA MICHIGAN HOLDINGS, INC.

GATEHOUSE MEDIA MINNESOTA HOLDINGS, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS II, INC.

GATEHOUSE MEDIA MISSOURI HOLDINGS, INC.

GATEHOUSE MEDIA MASSACHUSETTS I, INC.

GATEHOUSE MEDIA MASSACHUSETTS II, INC.

GATEHOUSE MEDIA NEBRASKA HOLDINGS, INC.

GATEHOUSE MEDIA NEVADA HOLDINGS, INC.

GATEHOUSE MEDIA NEW YORK HOLDINGS, INC.

GATEHOUSE MEDIA NORTH DAKOTA

HOLDINGS, INC.

GATEHOUSE MEDIA OHIO HOLDINGS, INC.

GATEHOUSE MEDIA OKLAHOMA HOLDINGS, INC.

GATEHOUSE MEDIA OPERATING, LLC

GATEHOUSE MEDIA PENNSYLVANIA

HOLDINGS, INC.

GATEHOUSE MEDIA SUBURBAN NEWSPAPERS, INC.

GATEHOUSE MEDIA TENNESSEE HOLDINGS, INC.

GATEHOUSE MEDIA TEXAS HOLDINGS, INC.

GATEHOUSE MEDIA VENTURES, INC.

GATEHOUSE MEDIA, LLC

GEORGE W. PRESCOTT PUBLISHING COMPANY, LLC

LIBERTY SMC, L.L.C.

LOW REALTY, LLC

LRT FOUR HUNDRED, LLC

MINERAL DAILY NEWS TRIBUNE, INC.

NEWS LEADER, INC.

SUREWEST DIRECTORIES

TERRY NEWSPAPERS, INC.

THE PEORIA JOURNAL STAR, INC.

 

  By:   /s/ Kirk A. Davis  

Name: Kirk A. Davis

 

Title: Chief Executive Officer & Chief Operating Officer

 

[Signature Page to Guarantee Agreement]



--------------------------------------------------------------------------------

Annex I

to

Guarantee Agreement

ASSUMPTION AGREEMENT, dated as of             , 201    , made by             , a
            (the “Additional Guarantor”), in favor of CITIZENS BANK OF
PENNSYLVANIA, as administrative agent (in such capacity, the “Administrative
Agent”) for the benefit of the Secured Parties. All capitalized terms not
defined herein shall have the meaning ascribed to them in such Credit Agreement.

W I T N E S S E T H:

WHEREAS, New Media Holdings I LLC, a Delaware limited liability company
(“Holdings”), New Media Holdings II LLC, a Delaware limited liability company
(the “Borrower”), the Lenders and the Administrative Agent have entered into
that certain Credit Agreement, dated as of June 4, 2014 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, in connection with the Credit Agreement, Holdings and certain
Affiliates of the Borrower have entered into (a) the Guarantee Agreement, dated
as of June 4, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Guarantee Agreement”), in favor of the Administrative
Agent for the benefit of the Secured Parties, (b) the Security Agreement, dated
as of June 4, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), in favor of the Administrative
Agent for the benefit of the Secured Parties and (c) the Pledge Agreement, dated
as of June 4, 2014 (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), in favor of the Administrative Agent
for the benefit of the Secured Parties;

WHEREAS, the Credit Agreement requires the Additional Guarantor to become a
party to the Guarantee Agreement, Security Agreement and Pledge Agreement; and

WHEREAS, the Additional Guarantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee Agreement,
Security Agreement and Pledge Agreement.

NOW, THEREFORE, IT IS AGREED:

1. Guarantee Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor, as provided in Section 3.14 of the Guarantee
Agreement, hereby becomes a party to the Guarantee Agreement as a Guarantor
thereunder with the same force and effect as if originally named therein as a
Guarantor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor thereunder.



--------------------------------------------------------------------------------

2. Security Agreement. By executing and delivering this Assumption Agreement,
the Additional Guarantor hereby becomes a party to the Security Agreement as an
Obligor thereunder with the same force and effect as if originally named therein
as an Obligor and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of an Obligor thereunder.
Without limiting the generality of the foregoing terms of this Paragraph 2, the
Additional Guarantor hereby grants to the Administrative Agent, for the benefit
of the Lenders, a continuing security interest in, and a right of set off, to
the extent applicable, against any and all right, title and interest of the
Additional Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Additional Guarantor.

3. Pledge Agreement. By executing and delivering this Assumption Agreement, the
Additional Guarantor hereby becomes a party to the Pledge Agreement as a Pledgor
thereunder with the same force and effect as if originally named therein as a
Pledgor and, without limiting the generality of the foregoing, hereby expressly
assumes all obligations and liabilities of a Pledgor thereunder. Without
limiting the generality of the foregoing terms of this Paragraph 3, the
Additional Guarantor hereby pledges and assigns to the Administrative Agent, for
the benefit of the Lenders, and grants to the Administrative Agent, for the
benefit of the Lenders, a continuing security interest in any and all right,
title and interest of the Additional Guarantor in and to Pledged Collateral (as
such term is defined in Section 2 of the Pledge Agreement) identified in
Schedule 1 hereto.

4. Representations and Warranties. The Additional Guarantor hereby represents
and warrants that each of the representations and warranties contained in
Sections 3.3, 3.4 and 3.5 of the Credit Agreement applicable to it is true and
correct in all material respects with respect to it on and as of the date hereof
as if made on and as of such date.

5. GOVERNING LAW. THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES TO THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

ADDITIONAL GUARANTOR By:      

Name:

Title:



--------------------------------------------------------------------------------

SCHEDULE 1

Pledged Equity

 

    

Subsidiary

  

Jurisdiction

  

Name of Parent(s)

  

Percentage Ownership by
Parent(s)

1.

           

2.

           

3.

           